Exhibit 10.1

 

BUSINESS — TO - BUSINESS AGREEMENT

 

THIS AGREEMENT is made and entered into this 7th day of March 2018 (the
"Effective Date"), by and between Vitalibis, Inc., ("VITALIBIS") a Nevada
corporation, and VOTOCAST / DBA newkleus ("INDEPENDENT CONTRACTOR" or "IC") a
California Corporation (the "Agreement").

 

WHEREAS. VITALIBIS currently markets and sells proprietary ingredients and
products, including but not limited to CBD products, personal care products,
nutritional products and private label products (the "Products").

 

WHEREAS, VITALIBIS wishes to engage IC as a consultant, key supplier and/or
advisor to VITALIBIS.

 

NOW THEREFORE, in consideration of the recitals and mutual covenants contained
herein. the parties hereto mutually agree as follows:

 

1. Engagement

 

VITALIBIS engages IC to provide the business-related services ("Services") set
forth in Exhibit B, all pursuant to the terms and conditions set forth in this
Agreement. IC agrees to use commercially reasonable efforts to provide the
Services, all in good faith, and deal fairly with VITALIBIS in providing the
Services.

 

2. Compensation

 

As consideration for the Services to be rendered and the rights granted within
this Agreement. VITALIBIS agrees to compensate IC as specified in Exhibit B.

 

3. Expenses

 

VITALIBIS shall reimburse IC any undisputed expenses in accordance with
VITALIBIS' policies for reimbursement of reasonable out-of-pocket travel and
related expenses, as well as telephone calls, incurred in the course of
performing services hereunder, provided, however, that appropriate documentation
of such expenses must be provided in accordance with such policies and all
expenses must be approved in advance, in writing, by VITALIBIS.

 

4. Term: Termination

 

(a)       This Agreement is effective, binding and enforceable as of the
Effective Date and will continue for a period of two (2) years (the "Initial
Tern?'). The Initial Term shall automatically renew for subsequent one-year
terms (each a "Renewal Term"), unless otherwise terminated in writing by
VITALIBIS or IC. After the first year of the Initial Term. and for any Renewal
Term, the parties shall mutually agree on reasonable compensation for IC. The
Initial Term and any Renewal Term may be terminated earlier than the expiration
of such Initial Term or Renewal Term, as applicable, in accordance with Section
4(b) below.

 

(b)       This Agreement may be terminated by either party at any time for any
reason, or for no reason, upon 30 calendar days written notice to the other
party. Upon such termination, VITALIBIS will pay all undisputed outstanding
expenses incurred by IC in good faith; however, no future fees or compensation
of whatsoever nature will be owed or paid to IC by VITALIBIS. In addition, as
additional consideration hereunder, IC shall, from and after the date of
termination. remain bound by the terms and conditions of Sections 6 through 12,
inclusive, and Sections 6 though 12 shall not terminate, but rather, shall
perpetually remain in full force and effect. IC expressly and unconditionally
acknowledges and agrees that the terms and conditions, as well as the
restrictions, set forth in Sections 6 through 12, inclusive, are fair, just and
reasonable.

 

5. Independent Contractor

 

(a)       IC's relationship with VITALIBIS is solely and exclusively limited to
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create an agency, joint venture, employee
relationship, partnership or any other type of relationship. Except as
specifically provided herein, IC will not be entitled to any of the benefits
that VITALIBIS may make available to its employees, including, but not limited
to, group health or life insurance, profit sharing or retirement benefits. IC is
not authorized to make any representation, contract or commitment on behalf of
VITALIBIS unless specifically requested or authorized in writing to do so by an
authorized officer of VITALIBIS. IC is solely responsible for, and will file, on
a timely basis, (a) all tax returns and payments required to be filed with, or
made to, any federal, state or local tax authority with respect to the
performance of Services and receipt of compensation under this Agreement, as
well as, (b) any and all reports and forms, and (c) shall comply with all other
regulatory, licensing and compliance requirements of state, federal and/or local
regulatory agencies. IC is solely responsible for, and must maintain adequate
written records of, expenses incurred in the course of performing Services under
this Agreement. No part of IC's compensation will be subject to withholding by
VITALIBIS for the payment of any social security. federal, state or any other
employee payroll taxes.

 

 

 



 1 

 

 

(b)      IC will not be authorized to make any representation, contract or
commitment on behalf of VITALIBIS unless specifically requested or authorized in
writing to do so by an authorized officer or employee of VITALIBIS.

 

(c)      IC will be solely responsible for, and will timely file and pay, all
tax returns and personal income tax payments required to be filed with, or made
to, any federal, state or local tax authority (each a "Tax Authority") with
respect to the performance of Services and receipt of fees under this Agreement.
No part of IC's fees will be subject to payroll tax withholding and payment by
VITALIBIS, including, but not limited to, federal income tax, state income tax,
federal and state employment taxes, federal social security tax, and federal
Medicare tax (collectively, the "Taxes").

 

(d)       IC agrees to perform all Services hereunder in accordance with all
applicable laws and regulations.

 

(e)       IC reserves the right to determine the method, manner and means by
which the Services will be performed. VITALIBIS shall have no right to, and
shall not, control the manner or determine the method of performing the
Services. IC is not required to perform the Services during a fixed hourly or
daily time and if the Services are performed at VITALIBIS' premises, then IC's
time spent at the premises is to be at the discretion of IC, subject to
VITALIBIS' normal business hours and security requirements.

 

(f)       IC hereby confirms to VITALIBIS that VITALIBIS will not be required to
furnish or provide any training to IC to enable IC to provide the Services
required hereunder. IC shall perform the Services, and VITALIBIS shall not be
required to hire, supervise or pay any assistants to help IC to perform the
Services under this Agreement.

 

(g)      IC shall not be required to devote IC's full time to the performance of
the Services required hereunder.

 

6. Nondisclosure of Confidential Information

 

(a)       Agreement Not to Disclose - IC. IC agrees not to, directly or
indirectly, use any Confidential Information (as defined below) disclosed to IC
by VITALIBIS for IC's own use or for any purpose other than to carry out
discussions concerning, and the undertaking of, the Services. IC shall not
disclose or permit disclosure of any Confidential Information of VITALIBIS to
third parties. IC expressly and unconditionally agrees to take all reasonable
measures to protect the secrecy of and avoid disclosure or use of Confidential
Information of VITALIBIS in order to prevent it from falling into the public
domain or the possession of persons other than those persons authorized under
this Agreement to have any such information. IC further agrees to notify
VITALIBIS in writing of any actual or suspected misuse, misappropriation or
unauthorized disclosure of VITALIBIS' Confidential Information.

 

(b)       Agreement Not to Disclose - VITALIBIS. VITALIBIS agrees not to,
directly or indirectly, use any Confidential Information (as defined below)
disclosed to VITALIBIS by IC for VITALIBIS's own use or for any purpose other
than to carry out discussions concerning, and the undertaking of, the Services.
VITALIBIS shall not disclose or permit disclosure of any Confidential
Information of IC to third parties. VITALIBIS expressly and unconditionally
agrees to take all reasonable measures to protect the secrecy of and avoid
disclosure or use of Confidential Information of IC in order to prevent it from
falling into the public domain or the possession of persons other than those
persons authorized under this Agreement to have any such infonnation. VITALIBIS
further agrees to notify IC in writing of any actual or suspected misuse,
misappropriation or unauthorized disclosure of IC's Confidential Information.

 

(c)       Definition of Confidential Information. "Confidential Information"
means any information, technical data or know-how (whether disclosed before or
after the date of this Agreement), including, but not limited to, information
relating to: VITALIBIS's or IC's business and product or service plans,
financial projections, strategies, customer lists, business forecasts, sales and
merchandising, human resources, patents, patent applications, computer object or
source code, research, inventions, processes, formulas, identity and/or
compilation of ingredients, designs, pricing, identity or sources of profits,
drawings, engineering, marketing or financial information or data. Confidential
information also includes any and all material disclosed and/or identified to be
confidential or proprietary, or which information would, under the
circumstances, appear to a reasonable person to be confidential or proprietary.
Confidential Information does not include information, technical data or
know-how which: (a) is in the possession of IC or VITALIBIS at the time of
disclosure, as shown by IC's or VITALIBIS' files and records immediately prior
to the time of disclosure; or (b) becomes part of the public knowledge or
literature, not as a direct or indirect result of any improper inaction or
action of IC or VITALIBIS.

 

 

 



 2 

 

 

(d)       Exceptions. Notwithstanding the above, neither party shall not have
liability to the other party or any of its subsidiaries with regard to any
Confidential Information of said party can prove (a) is disclosed with the prior
written approval of such party. or (b) is disclosed pursuant to the order or
requirement of a court, administrative agency, or other governmental body:
provided, however. that a party shall provide prompt notice of such court order
or requirement to the other party to enable that party or its appropriate
subsidiary to seek a protective order or otherwise prevent or restrict such
disclosure.

 

7. No Duplication; Return of Materials

 

Each party agrees, except as otherwise expressly authorized by the other party,
not to make any copies or duplicates of any Confidential Information. Any
materials or documents that have been furnished by either party in connection
with the Services shall be promptly returned by the other party, accompanied by
all copies of such documentation, within five (5) calendar days after (a) the
Services have been concluded or (b) the written request of the other party or
(c) this Agreement has been terminated by either party.

 

8. No Rights Granted

 

Nothing in this Agreement shall be construed as granting any rights under any
patent, copyright or other intellectual property right of VITALIBIS to IC, nor
shall this Agreement grant IC any rights in or to VITALIBIS' Confidential
Information, except the limited right to use the Confidential Information in
connection with the Services.

 

9. No Conflicts; Representations and Warranties

 

(a)       Current Affiliations. During the term of this Agreement, IC agrees not
to engage in any activities, directly or indirectly, which could lead to a
conflict of interest (for example. IC shall not be employed by, consult for,
own, manage, control or participate in the ownership, management, operation or
control of any business entity that is competitive with VITALIBIS or otherwise
undertake any obligation inconsistent with the terms hereof), provided that IC
may continue IC's current employment and other current relationships as
described and with the entity or entities listed on Exhibit A (all of which
entities are referred to collectively as -Current Affiliations"). IC represents
that IC's compliance with the terms of this Agreement and provision of Services
hereunder do not and will not violate any duty or obligation which IC may have
to any Current Affiliations or any other person or entity, including obligations
concerning providing services to others, confidentiality of proprietary
information and assignment of inventions, ideas, patents or copyrights, and IC
acknowledges and agrees that (a) IC will not do anything in the performance of
Services hereunder that would violate any such duty or obligation and (b)
nothing in this Agreement is intended to be or will be construed to inhibit or
limit any of IC's obligations to Current Affiliations. IC represents and
warrants that IC has obtained any and all required consents from IC's Current
Affiliations to perform the Services.

 

(b)       Future Affiliations. During the term of this Agreement and prior to
performing any services (whether as an employee, consultant, advisor, director
or otherwise) for, or participating in or controlling the ownership, management,
or operation of, any business entity that may be competitive with VITALIBIS (all
of which entities are referred to collectively as Future Affiliation(s)"), or
otherwise undertaking any obligation inconsistent with the terms hereof, IC
shall first notify VITALIBIS in writing of such Future Affiliation(s). It is
understood that in such event, VITALIBIS will review whether IC's activities are
consistent with IC remaining a business IC with VITALIBIS.

 

10. Noninterference with Business

 

During the term of this Agreement, and for a period of one (1) year immediately
following its termination, both parties agree not to interfere with the business
of the other party in any manner. By way of example and not of limitation. both
parties agree not to solicit or induce any employee, consultant, customer,
independent contractor or other IC to terminate or breach an employment,
contractual or other relationship with the other party.

 

11. Limited Liability

 

In no event shall either party be liable to the other or any third party in
contract, tort or otherwise for incidental or consequential damages of any kind,
including, without limitation, punitive or economic damages or lost profits,
regardless of whether either party shall be advised, shall have other reason to
know or, in fact, shall know of the possibility of any such damages.

 

 

 



 3 

 

 

At no time will the total damages of any kind exceed the total compensation paid
by VITALIBIS to IC during the last two (2) calendar months.

 

12. Notices

 

Any notices, requests, demands or other communications provided for by this
Agreement shall be solely and exclusively in writing and shall be sufficiently
given when and if sent by personal delivery or overnight courier to the party
entitled thereto at the address stated below or at such other address as the
parties may have given by similar notice:

 

Vitalibis. Inc.

5348 Vegas Drive

Las Vegas, NV 89108

Attn: Tom Raack

Phone: 702-944-9620

Email: traack@vitalibis.com

 

VOTOCAST / DBA newkleus
Attn: Steve Raack

PO Box 7302

Newport Beach, CA 92658
Phone No: 310-259-1248

Email: sraack@newkleus.com

 

13. Entire Agreement

 

This Agreement contains the entire agreement between the parties hereto with
respect to matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto relating to any such
matters.

 

14. Headings

 

The headings contained in this Agreement are not to be used for interpretation
of this Agreement, but rather, have been placed herein solely for the
convenience of the parties.

 

15. Severability

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions and
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect, to the fullest extent permitted by law.

 

16. Applicable Law and Venue

 

(a)       Governing Law. This Agreement shall be governed solely and exclusively
by the laws of the State of California (excepting any conflict of laws or
provisions which would serve to defeat application of California substantive
law). Each of the parties to this Agreement hereby irrevocably and
unconditionally: (a) consents to submit to the exclusive jurisdiction of the
courts of Orange County, California, for enforcement of any dispute resolution
decision ("Decision") arising in connection with this Agreement, and each such
Party agrees not to commence any proceeding of any nature, in any court,
anywhere, except a proceeding in the courts of Orange County, California. to
enforce such Decision, and (b) waives any objection to the laying of venue of
any such proceeding in the courts of Orange County, California.

 

 

 



 4 

 

 

(b)       Venue. The venue of any action brought arising out of or related to
this Agreement shall be exclusively in Orange County, California.

 

(c)        Attorneys' Fees. The prevailing party shall have the right to collect
from the other party its reasonable costs and necessary disbursements and
attorneys' fees incurred in enforcing this Agreement. by any means.

 

17. Amendment or Modification; Waiver

 

(a)         No provision of this Agreement may be amended unless such amendment
is in a writing signed by both parties.

 

(b)         The failure by VITALIBIS or IC to enforce at any time or for any
period of time any one or more of the terms or conditions of this Agreement
shall not constitute a waiver of such terms or conditions or of VITALIBIS" or
IC's right thereafter to enforce each and every term and condition of this
Agreement.

 

18. Force Majeure.

 

Whenever performance by a party of any of its obligations hereunder, other than
the payment of money due. is substantially or completely interrupted or
prevented by reason of an Act of God, strike, lockout, labor trouble or other
industrial disturbance, transportation dislocation, shortage of supply,
casualty, civil strife or a circumstance beyond the reasonable and good faith
control of the party required to act, such performance shall be excused for the
period during which such state of affairs continues.

 

19. Remedies.

 

Notwithstanding other provisions of this Agreement regarding dispute resolution,
IC agrees that violation of any of Sections 5 through 12, inclusive, of this
Agreement would cause the VITALIBIS irreparable harm which would not be
adequately compensated by monetary damages and that an injunction may be granted
by any court or courts having jurisdiction, restraining IC from violation of the
terms of this Agreement, upon any breach or threatened breach of tenure of the
obligations set forth in any of Sections 5 through 12, inclusive. The preceding
sentence shall not be construed to limit VITALIBIS from any other relief or
damages to which it may be entitled as a result of IC's breach of any provision
of this Agreement, including Sections 5 through 12, inclusive. IC also agrees
that a violation of any of Sections 5 through 12, inclusive. would entitle
VITALIBIS, in addition to all other remedies available at law or equity, to
recover from IC any and all damages suffered by VITALIBIS.

 

20. Counterparts

 

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Agreement may be executed on signature pages exchanged by
facsimile or other electronic means, in which event each party shall promptly
deliver to the others such number of original executed copies as the others may
reasonably request.

 

Signatures on the following page.

 

 

 



 5 

 

 



  VOTOCAST / DBA newkleus   Name of Independent Contracor       By: /s/ Steven
P. Raack   Steven P. Raack       Its: CEO, Votocast, Inc. (DBA newkleus)

 



  VITABILIS, INC.       By: /s/ Markus Frick   Markus Frick       Its: Director

 

 

 

 



 6 

 

 

 



Exhibit A

 

CURRENT AFFILIATIONS

 

 

Below is a list of Current Affiliations, as required under Section 11(a) of
Agreement.

 

BC Craft Growers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

 

Exhibit B

 

DESCRIPTION OF SERVICES AND COMPENSATION

 

SERVICES

 

1. Business Development Services

 

a.IC will provide advice and opinions on product development, business
development, strategic relationships, marketing strategies, international
expansion, etc.

 

2. Operations Services

 

a.IC will provide advice and opinions on process optimization while scaling
products, ingredients and the overall business.

 

3. Product Services

 

a.IC will provide VITALIBIS a license for the newkleus technology free of charge
until such times as VITALIBIS receives over 10,000 video views per month, at
which point, the monthly fees will be assessed per Section 3(d) below. The
newkleus technology consists of the following:

i.A dedicated VITALIBIS database

ii.A dedicated. web-enabled VITALIBIS administration module to manage campaigns,
user contact data, user content, etc.

iii.APIs and SDKs related to the VITALIBIS instance integrated into the
VITALIBIS website and/or mobile app

b.IC will provide VITALIBIS a license for an exclusive arrangement within the
cannabis industry for as long as this Agreement is not terminated by either
party. IC will inform VITALIBIS of any potential clients who have business
within the cannabis industry prior to full engagement of such client and will
only engage in a licensing agreement with a cannabis related client with prior
written approval by VITALIBIS.

c.IC and VITALIBIS will execute a formal licensing agreement which covers
additional terms of use.

d.Fees

i.Set-up fees are waived

ii.10,000 — 24,999 video views per month = $1,000

iii.25,000 — 49,999 video views per month = $1,500

iv.Over 50,000 video views per month = $2,000

v.Fees will be invoiced 15 days after the month has closed and all undisputed
fees are due 30 days after invoice receipt

 

COMPENSATION

 

4. Compensation for Services

 

a.VITALIBIS will issue to IC a total of 200,000 shares of VITALIBIS Common
Stock.

b.Issued Common Stock will be restricted for a minimum of six (6) months prior
to being eligible to have the restriction removed and are subject to all
applicable state and federal securities laws, rules and regulations.

c.Any issuance of Common Stock will be accompanied by the appropriate
documentation, terms and conditions, as approved by Securities Counsel for
VITALIBIS, and execution of such documentation as may be deemed necessary• and
appropriate/required by Securities Counsel.

d.VITALIBIS has not and will not provide any legal or financial/tax advice or
information to IC in connection with the referenced compensation paid to IC.

e.IC shall be forever prohibited from selling, encumbering, pledging,
transferring or granting any form of right, title or interest, directly or
indirectly, any of the Shares of VITALIBIS to any person or party affiliated,
directly or indirectly, to any person or entity engaged, directly or indirectly,
in or with IC and/or in or with a business or product competitive with the
business and/or product(s) of VITALIBIS.

f.The fair market value for the Shares is agreed by the parties to be par value.

 





 8 

